                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHAN FIELDMAN,                                    )
No. M-23832,                                      )
                                                  )
                       Petitioner,                )
                                                  )
       vs.                                        )        Case No. 15-cv-1389-NJR
                                                  )
STEPHANIE DORETHY, Warden,                        )
Hill Correctional Center,                         )
                                                  )
                       Respondent.                )

                             MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Respondent’s Motion to Stay Judgment Pending Appeal,

brought pursuant to Federal Rules of Appellate Procedure 8(a) 1 and 23(c), and Federal Rule of

Civil Procedure 62(d). (Doc. 24). Petitioner Fieldman objects to the motion to stay, and includes a

cross motion for his release on recognizance. (Doc. 30).

       On March 27, 2019, this Court granted Fieldman’s Petition for Writ of Habeas Corpus and

ordered Respondent to release him from custody unless the State of Illinois initiates proceedings

to retry him within 60 days. (Doc. 22). Respondent has appealed from the Court’s Judgment and

notes that the State does plan to retry Fieldman “if necessary.” (Doc. 24, p. 3). The stay of judgment

is sought in order to keep Fieldman in custody while the Respondent’s appeal is pending.

       For the reasons set forth below, the motion to stay judgment will be denied, with some

modifications to the Court’s previous order, and the cross motion for release on recognizance shall

be conditionally granted.



1
 Rule 8(a)(1) of the Federal Rules of Appellate Procedure directs that a motion for stay of a judgment
should initially be brought before the district court.
                                                  1
                                            DISCUSSION

       Federal Rule of Appellate Procedure 23(c) provides that:

       While a decision ordering the release of a prisoner is under review, the prisoner
       must—unless the court or judge rendering the decision, or the court of appeals, or
       the Supreme Court, or a judge or justice of either court orders otherwise—be
       released on personal recognizance, with or without surety.

       The rule establishes a strong presumption that a successful habeas petitioner should be

released from custody during the pendency of an appeal. See Hilton v. Braunskill, 481 U.S. 770,

774, 777 (1987); Etherly v. Schwartz, 590 F.3d 531, 532 (7th Cir. 2009). The presumption of

release may be overcome if the state demonstrates that “the traditional factors regulating the

issuance of a stay weigh in favor of granting a stay.” O’Brien v. O’Laughlin, 557 U.S. 1301, 1302

(2009). These factors are: “(1) whether the state has made a strong showing that it is likely to

succeed on the merits of its appeal; (2) whether the state will be irreparably harmed absent a stay;

(3) whether the issuance of a stay will substantially injure the other parties to the proceeding; and

(4) where the public interest lies.” Etherly, 590 F.3d at 532 (citing O’Brien, 557 U.S. at 1302;

Hilton, 481 U.S. at 776).

       Hilton further instructs that:

       Where the State establishes that it has a strong likelihood of success on appeal, or
       where, failing that, it can nonetheless demonstrate a substantial case on the merits,
       continued custody is permissible if the second and fourth factors in the traditional
       stay analysis militate against release. [internal citations omitted.] Where the State’s
       showing on the merits falls below this level, the preference for release should
       control.

Hilton, 481 U.S. at 778.

       Respondent argues that she has a substantial likelihood of success on the merits in the

pending appeal, reasoning that Fieldman’s evidence regarding his intent was properly excluded by




                                                 2
the trial court as irrelevant in light of his failure to raise the defense of compulsion, 2 and citing the

“highly deferential standard on collateral review.” (Doc. 24, pp. 2-3). Unfortunately, however,

Respondent misstates the key issue in this case by asserting, “[t]his case involves a disagreement

over whether certain evidence was relevant.” (Doc. 24, p. 2). Instead, this Court found, as argued

by Fieldman at trial and in this proceeding, that the trial court’s exclusion of his proffered evidence

violated his well-established constitutional right to present a defense. Respondent’s motion

couches her argument in the narrow terms of an evidentiary dispute and fails to engage with the

Court’s reasoning that led to the grant of habeas corpus relief. Respondent’s reliance on the

deferential standard of review in the context of federal habeas corpus does not itself establish a

strong or substantial likelihood of success on appeal, or that Respondent has a substantial case on

the merits. Under the Hilton analysis, the “preference for release” should control in light of this

weak showing on the merits.

        Furthermore, the other Hilton factors weigh against granting the stay. Respondent’s motion

does not demonstrate that the state will be irreparably harmed if the stay is granted. She does not

explain how the “cost and complexity of retrying petitioner while an appeal is ongoing” would

constitute irreparable injury, nor does she cite authority in support of this proposition. Instead, case

law indicates that the cost of a retrial does not constitute irreparable harm. See Conkright v.

Frommert, 556 U.S. 1401, 1403 (2009) (Ginsburg, J., in chambers) (quoting Sampson v. Murray,

415 U.S. 61, 90 (1974), to note that “[m]ere injuries, however substantial, in terms of money, time

and energy necessarily expended in the absence of a stay, are not enough” to establish irreparable

harm warranting a stay of mandate); Crist v. Miller, 846 F.2d 1143, 1144 (7th Cir. 1988) (“The


2
 As Fieldman points out, he never raised the affirmative defense of compulsion at trial, as that defense
would have required him to admit that he committed the offense with which he was charged. A compulsion
defense was inconsistent with Fieldman’s assertion that he lacked the requisite intent to commit solicitation
of murder for hire. (Doc. 30, p. 4, n.1; Doc. 20, p. 26, n.5).
                                                     3
ordinary incidents of litigation—the time and other resources consumed—do not constitute

irreparable harm.”).

       In contrast, the issuance of a stay will result in substantial injury (and irreparable harm) to

Fieldman in the form of continued incarceration under a constitutionally flawed conviction. A stay

pending the outcome of Respondent’s appeal could easily result in Fieldman being imprisoned in

excess of two additional years, given the average time for an appeal to be adjudicated in this

Circuit. He has already served nearly nine years in prison.

       As to the fourth factor, any public interest in maintaining the status quo (Doc. 24, p. 3) is

outweighed by the public interest in “ensuring that individuals are not imprisoned in violation of

the Constitution.” U.S. ex rel. Newman v. Rednour, 917 F. Supp. 2d 765, 789 (N.D. Ill. 2012), aff'd

sub nom. Newman v. Harrington, 726 F.3d 921 (7th Cir. 2013); (Doc. 30, p. 9). To be sure, the

felony offense of solicitation of murder for hire of two individuals is a serious one. But Respondent

skews the Court’s meaning by suggesting that the Court’s “acknowledge[ment] that the evidence

against petitioner was compelling” would favor Respondent’s position on appeal. (Doc. 24, p. 3).

The Court’s comment on the incriminating nature of the videotape evidence of Fieldman’s

interaction with the purported “hitman” emphasized the critical importance of allowing Fieldman

to fully present his defense in countering that evidence, which the trial court did not permit.

(Doc. 22, p. 23).

       The offense of conviction does not itself justify the continuation of Fieldman’s custody

pending the appeal. “If the mere fact of having been convicted in the case to which a habeas corpus

petition is directed was enough to overcome Rule 23(c)’s presumption of release, the presumption

would be meaningless.” Hampton v. Leibach, No. 99-C-5473, 2001 WL 1618737, at *2 (N.D. Ill.

Dec. 18, 2001). Aside from minor traffic offenses, Fieldman had no criminal record prior to this



                                                 4
conviction, let alone any history of violent behavior. (Doc. 30-1, p. 3). Respondent has not

submitted any material or argument to suggest that Fieldman’s conduct during his incarceration

would pose any danger to the public if he were to be released. Furthermore, Fieldman’s response

and cross motion delineates his ties to his family and community, and his potential to secure

employment, indicating that he is not likely to be a flight risk. Respondent has not put forth any

information suggesting that Fieldman would pose a risk of flight.

        IT IS THEREFORE ORDERED that Respondent’s motion to stay the judgment pending

appeal (Doc. 24) is DENIED. Upon further consideration of the timing of a possible retrial of

Fieldman, however, the Court sua sponte EXTENDS the time for the State of Illinois to decide

whether to commence a retrial. The order granting habeas corpus relief (Doc. 22, p. 28) is therefore

MODIFIED as follows: (1) If the State of Illinois has not initiated proceedings to retry Fieldman

by May 28, 2019, 3 then Respondent shall release Fieldman from custody on or before that date,

subject to the conditions below; and (2) the State of Illinois is not required to initiate proceedings

to retry Fieldman during the pendency of the appeal. Instead, the State may defer its decision

regarding a retrial until 14 days after the Seventh Circuit issues an opinion disposing of the pending

appeal of the order granting habeas corpus relief.

        IT IS FURTHER ORDERED that Petitioner Fieldman’s cross motion for release on

recognizance without surety (Doc. 30) is conditionally GRANTED, subject to the supervision

requirements set forth below. Pursuant to Federal Rule of Appellate Procedure 23(c), if retrial

proceedings have not been initiated by May 28, 2019, Respondent SHALL release Petitioner Shan

Fieldman from prison effective at noon C.D.T. on Tuesday, May 28, 2019. Respondent shall



3
 The Court’s order of March 27, 2019 (Doc. 22) ordered Fieldman’s release within 60 days unless retrial
proceedings were initiated before the 60 days expires. Because the 60th day falls on Sunday, May 26, and
May 27th is a federal holiday, the release date is moved to Tuesday, May 28, 2019.
                                                   5
notify the Court by May 28, 2019, if the State has initiated retrial proceedings on or before that

date.

        Because the appellate proceedings in this matter have not yet concluded, and Fieldman

may be required to serve the remainder of his sentence or otherwise appear for legal proceedings,

the Court finds it prudent to impose conditions of supervision consistent with those routinely

ordered in similar circumstances. Fieldman shall be subject to supervision by the United States

Probation Office for the Central District of Illinois, Peoria Division, 4 on the conditions set forth

below. United States Probation Officers are authorized to undertake such supervision pursuant to

18 U.S.C. § 3603(10), and courts have routinely ordered such supervision when a successful

habeas petitioner is released under Federal Rule of Appellate Procedure 23. See, e.g., Harris v.

Thompson, 2013 U.S. App. LEXIS 16715, 9-10 (7th Cir. Feb. 20, 2013); Newman v. Metrish, 300

F. App’x 342, 344 (6th Cir. 2008); Dassey v. Dittmann, No. 14-cv-1310, 2016 WL 6684214 (E.D.

Wis. Nov. 14, 2016); Waiters v. Lee, 168 F. Supp. 3d 447, 455 (E.D. N.Y. 2016); Decker v.

Persson, No. 13-cv-1415, 2015 U.S. Dist. LEXIS 153585, 17-18; 2015 WL 7069662, *5-6 (D. Or.

Nov. 13, 2015); U.S. ex rel. Newman v. Rednour, 917 F. Supp. 2d 765, 792 (N.D. Ill. 2013).

        Fieldman’s release pending appeal is subject to the following conditions. Violation of any

condition may result in the Court ordering Fieldman returned to custody pending the outcome of

the appeal.

        1. Petitioner Fieldman must report to the U.S. Probation Office in the federal district to
           which he is released within seventy-two hours of his release from the custody of the
           Illinois Department of Corrections – that is, no later than noon C.D.T. on Friday, May
           31, 2019. At or before that time, Fieldman shall provide the Probation Office with the
           address of his intended residence and a telephone number where he may be reached.

4
  Fieldman’s cross motion (Doc. 30) states that if released, he expects to reside with his mother in Dwight,
Illinois. Dwight is primarily located in Livingston County, which is within the jurisdiction of the Central
District of Illinois. 28 U.S.C. § 93(b). However, in the event that his mother’s residence is located in the
portion of Dwight that reaches into Grundy County, Fieldman’s supervision shall be transferred to the
United States Probation Office for the Northern District of Illinois. See 28 U.S.C. § 93(a)(1).
                                                     6
   He shall continue to report to the Probation Office periodically as directed by the
   United States District Court or the Probation Office.

2. Fieldman shall not commit any federal, state, or local crime.

3. Fieldman shall not unlawfully use or possess a controlled substance.

4. Fieldman shall not knowingly possess a firearm, ammunition, or destructive device. He
   shall not knowingly possess a dangerous weapon unless approved by the Court.

5. Fieldman shall not knowingly leave the State of Illinois without the permission of the
   Court or the probation officer.

6. Fieldman shall report to the probation officer in a reasonable manner and frequency
   directed by the Court or probation officer.

7. Fieldman shall respond to all inquiries of the probation officer and follow all reasonable
   instructions of the probation officer.

8. Fieldman shall not knowingly have any contact with his former spouse Shelley
   Fieldman, Alan Chrossfield, or anyone involved in the investigation or prosecution of
   his underlying state criminal case in People v. Fieldman, Livingston County Case No.
   10-CF-199.

9. Fieldman shall be monitored by a form of location monitoring as determined by the
   probation officer, and shall abide by all technology requirements. Fieldman shall pay
   all or a portion of the costs of participation in the location monitoring program based
   on his ability to pay. The Court directs the probation officer to determine the type of
   location monitoring technology utilized, approve any necessary schedule changes,
   monitor Fieldman’s compliance with the program requirements, determine a
   copayment amount, and assist in the collection of copayments.

10. Fieldman is restricted to his residence at all times except for employment; education;
    religious services; medical, substance abuse, or mental health treatment; attorney visits;
    court-ordered obligations; or other activities pre-approved by the probation officer.

11. Fieldman shall notify the probation officer prior to an expected change, or within
    seventy-two hours after an unexpected change, in residence, employment, or telephone
    number.

12. Fieldman shall not knowingly meet, communicate, or otherwise interact with a person
    whom Fieldman knows to be engaged, or planning to be engaged, in criminal activity.

13. Fieldman shall permit a probation officer to visit him at a reasonable time at home or
    at any other reasonable location and shall permit confiscation of any contraband
    observed in plain view of the probation officer.

                                          7
       14. Fieldman shall notify the probation officer within seventy-two hours of being arrested
           or questioned by a law enforcement officer.

       15. Fieldman shall not obtain a passport.

       The Clerk is DIRECTED to provide a copy of this Order to the United States Probation

Office for the Southern District of Illinois and the Central District of Illinois.

       IT IS SO ORDERED.

       DATE: May 16, 2019

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                   8
